DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 27 January 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on 11 May  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/766,398 and 17/041,743 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaya Sharma on 19 May 2022 and June 8, 2022.

The application has been amended as follows: 

Please AMEND claim 12 as follows.
Claim 12 lines 19-21: wherein the atomic symbols in the Ac3 equation denote the contents of the corresponding chemical elements in mass%, and the atomic symbol of the corresponding chemical element which is not contained is assigned a value of 0.

Please AMEND claim 13 as follows.
Claim 13 lines 19-21: wherein the atomic symbols in the Ac3 equation denote the contents of the corresponding chemical elements in mass%, and the atomic symbol of the chemical element which is not contained is assigned a value of 0.
Please AMEND claim 14 as follows.
Claim 14 lines 7-9: wherein the atomic symbols in the Ac1 equation denote the contents of the corresponding chemical elements in mass%, and the atomic symbol of the chemical element which is not contained is assigned a value of 0.

Please AMEND claim 15 as follows.
Claim 15 lines 7-9: wherein the atomic symbols in the Ac1 equation denote the contents of the corresponding chemical elements in mass%, and the atomic symbol of the chemical element which is not contained is assigned a value of 0.


Allowable Subject Matter
Claims 10-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Instant claims 10-11 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/131056 A1 (cited in the IDS dated 05/20/2020) via its US English equivalent US 2019/0032187 A1 of Yoshitomi (US’187). In response, Applicant filed an English language translation of the non-English language foreign application along with a statement that the translation of the certified copy is accurate thereby perfecting the priority. In addition, Applicant invoked the prior art exception under 35 U.S.C. 102(b)(1)(A) and 35 U.S.C. 102(b)(2)(C) thereby disqualifying the disclosure as prior art under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2). Therefore, the rejection has been withdrawn.
In view of the terminal disclaimer filed on 11 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/766,398 and 17/041,743, the provisionally rejections on the ground of nonstatutory double patenting as stated in the prior office action have been withdrawn. 
As no rejections remain, instant claims and its dependents are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733